UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES AND EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number 1-32955 HOUSTON AMERICAN ENERGY CORP. (Exact name of registrant as specified in its charter) Delaware 76-0675953 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 801 Travis Street, Suite 1425, Houston, Texas 77002 (Address of principal executive offices)(Zip Code) (713) 222-6966 (Registrant's telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer x Non-accelerated filer ¨ Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨ No x As of August 2, 2011, we had 31,165,230 shares of $0.001 par value Common Stock outstanding. HOUSTON AMERICAN ENERGY CORP. FORM 10-Q INDEX Page No. PART I. FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) 3 Consolidated Balance Sheets as of June 30, 2011 and December 31, 2010 (Unaudited) 3 Consolidated Statements of Operations for the three and six months ended June 30, 2011 and 2010 (Unaudited) 4 Consolidated Statements of Cash Flows for the six months ended June 30, 2011 and 2010 (Unaudited) 5 Notes to Consolidated Financial Statements (Unaudited) 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 20 Item 4. Controls and Procedures 20 PART II OTHER INFORMATION Item 6. Exhibits 21 Index PART I - FINANCIAL INFORMATION ITEM 1 Financial Statements HOUSTON AMERICAN ENERGY CORP. CONSOLIDATED BALANCE SHEETS (Unaudited) June 30, 2011 December 31, 2010 ASSETS CURRENT ASSETS Cash $ $ Restricted cash – letter of credit Accounts receivable – oil and gas sales Accounts receivable – other Escrow receivable – current Prepaid expenses and other current assets Total current assets PROPERTY, PLANT AND EQUIPMENT Oil and gas properties – full cost method Costs subject to amortization Costs not being amortized Office equipment Total property, plant and equipment Accumulated depreciation, depletion, and impairment ) ) Total property, plant and equipment, net OTHER ASSETS Deferred tax asset Escrow receivable Other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY CURRENT LIABILITIES Accounts payable $ $ Accrued expenses Income taxes payable Total current liabilities LONG-TERM LIABILITIES Deferred rent obligation Reserve for plugging and abandonment costs Total long-term liabilities Commitments and contingencies — — SHAREHOLDERS’ EQUITY Preferred stock, $0.001 par value: 10,000,000 shares authorized; 0 shares outstanding — — Common stock, $0.001 par value; 100,000,000 shares authorized; 31,165,230 and 31,080,772 shares issued and outstanding, respectively Additional paid-in capital Retained earnings Total shareholders’ equity Total liabilities and shareholders’ equity $ $ The accompanying notes are an integral part of these unaudited consolidated financial statements. 3 Index HOUSTON AMERICAN ENERGY CORP. CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Six Months Ended June 30, Three Months Ended June 30, REVENUE: Oil and gas $ Total revenue EXPENSES OF OPERATIONS: Lease operating expense and severance tax Joint venture expenses General and administrative expense Depreciation and depletion Loss on sale of oil and gas properties - - Total operating expenses Income (loss) from operations ) ) OTHER INCOME (EXPENSE): Interest income Other expense ) — ) — Total other income Net income (loss) before taxes ) ) Income tax expense (benefit) ) Net income (loss) $ ) $ $ ) $ Basic income (loss) per share $ ) $ $ ) $ Diluted income (loss) per share $ ) $ $ ) $ Basic weighted average shares Diluted weighted average shares The accompanying notes are an integral part of these unaudited consolidated financial statements. 4 Index HOUSTON AMERICAN ENERGY CORP. CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For the Six Months Ended June 30, CASH FLOWS FROM OPERATING ACTIVITIES Net income (loss) $ ) $ Adjustments to reconcile net income (loss) to net cash provided by (used in) operations: Depreciation and depletion Stock-based compensation Accretion of asset retirement obligation Amortization of deferred rent ) ) Increase in deferred tax asset — ) Loss on sale of oil and gas properties – Colombia — Changes in operating assets and liabilities: (Increase) decrease in accounts receivable ) Increase in prepaid expense ) ) Decrease in accounts payable and accrued liabilities ) ) Net cash provided by (used in) operating activities ) CASH FLOWS FROM INVESTING ACTIVITIES Acquisition and development of oil and gas properties ) ) Proceeds from escrow receivable Receipt of proceeds from notes receivable — Acquisition of furniture and equipment — ) Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES Dividends paid — ) Proceeds from exercise of warrants — Net cash provided by financing activities — Decrease in cash ) ) Cash, beginning of period Cash, end of period $ $ SUPPLEMENTAL CASH FLOW INFORMATION Interest paid $
